DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-37, 39-42, 44-49, 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (WO 2017/189011)
Regarding claim 31, a replaceable print apparatus component comprising a print material reservoir (135) (Figure 1; Paragraph 0023)
A print material within the reservoir and having a first print material level (Paragraphs 0012-0013)
A logic circuitry package comprising an interface to communicate with a print apparatus logic circuit (Figures 4-5; Paragraphs 0043-044)
Receive, via the interface, a first calibration parameter (sensed voltage; Figure 10; Paragraphs 0034, 0109)

Transmit, via the interface, a first digital value in response to the first request (Figure 10; steps 1002-1012; Paragraphs 0107-0110; sensed value/digital value is transmitted to the voltage comparator)
Receive, via the interface, a second calibration parameter (threshold value) less than the first calibration parameter (Figures 6, 10; Paragraphs 0107, 0113)
Receive, via the interface, a second request corresponding to the first sensor ID (Figure 10; Paragraphs 0107-0110)
Transmit, via the interface, a second digital value in response to the second request (Figure 10, steps 1002-1018; multiple values will be transmitted), wherein the second digital value is less than the first digital value (the digital values correspond to a temperature of a corresponding temperature sensor cell which decreases with time; Figures 6, 10; Paragraphs 0015, 0030, 0078-0084)
Regarding claim 32, receive, via the interface, the first calibration parameter; receive, via the interface, a third request corresponding to a second sensor ID associated with a third print material level below the first print material level 

Regarding claim 33, wherein the at least one logic circuit is configured to, after a predetermined period from receiving the second request 
Receive, via the interface, the first calibration parameter; receive, via the interface, a fifth request corresponding to the first sensor ID
Transmit, via the interface, a fifth digital value in response to the fifth request; receive, via the interface, the second calibration parameter; receive, via the interface, a sixth request corresponding to the first sensor ID
Transmit, via the interface, a sixth digital value in response to the sixth request, wherein the sixth digital value is less than the fifth digital value and greater than the second digital value (a plurality of element managers and corresponding sensing elements will be actuated for determining the fluid level; Figures 4, 10; Paragraphs 0107-0110)
Regarding claim 34, a difference between the first digital value and the second digital value corresponds to a thickness of a print material film at the second print material level (fluid level; Paragraphs 0042-0050)
Regarding claim 35, a sensor to determine the print material level, wherein the sensor comprises a plurality of heater cells and a corresponding plurality of temperature sensor cells (heating elements 430; Paragraph 0046; Figure 4)
Regarding claim 36, wherein the at least one logic circuit comprise a memory storing the first calibration parameter and the second calibration parameter, wherein the memory stores digitally signed data comprising the first calibration parameter and the second calibration parameter (Paragraphs 0025, 0027)
Regarding claims 37, 42, 49, wherein the first calibration parameter comprise a first heat time parameter and the second calibration parameter comprise a second heat time parameter (Figure 6; Paragraphs 0078-0083)
Regarding claim 39, wherein the first digital value and the second digital value correspond to a temperature of a temperature sensor cell corresponding to the first sensor ID (Paragraphs 0015, 0030, 0078-0084)
Regarding claim 40, a replaceable print apparatus component comprising a print material reservoir (135); a print material within the reservoir (Figure 1; Paragraphs 0012-013, 0023)
A logic circuitry package comprising an interface to communicate with a print apparatus logic circuit (Figures 4-5; Paragraphs 0043-044)
Receive, via the interface, a first calibration parameter (sensed voltage; Figure 10; Paragraphs 0034, 0109)

Transmit, via the interface, a first digital value in response to each first request (Figure 10; steps 1002-1012; Paragraphs 0107-0110; sensed value/digital value is transmitted to the voltage comparator)
Receive, via the interface, a second calibration parameter (threshold value) less than the first calibration parameter (Figures 6, 10; Paragraphs 0107, 0113)
Receive, via the interface, second requests corresponding to the different sensor IDS (Paragraph 0050; the on-die controller will sequentially actuate the element managers; Figure 10; Paragraphs 0107-0110)
Transmit, via the interface, a second digital value in response to each second request (Figure 10, steps 1002-1018; multiple values will be transmitted), wherein the second digital value is less than the first digital value (the digital values correspond to a temperature of a corresponding temperature sensor cell which decreases with time; Figures 6, 10; Paragraphs 0015, 0030, 0078-0084)
Wherein the second digital value is substantially equal to the corresponding first digital value for each sensor ID of a second subset of the different sensor IDs; and wherein a transition between the first subset and the 
Regarding claim 41, a sensor corresponding to the different sensor IDS, wherein the sensor comprises a plurality of heater cells and an associated plurality of temperature sensor cells, each heater cell and associated temperature sensor cell corresponding to a sensor ID of the different sensor IDS (Figure 4; Paragraphs 0043-0050)
Regarding claim 44, wherein each first digital value and each second digital value correspond to a temperature of a corresponding temperature sensor cell (Figures 6, 10; Paragraphs 0015, 0030, 0078-0084)
Regarding claim 45, a replaceable print apparatus component comprising a print material reservoir (135); a print material within the reservoir (Figure 1; Paragraphs 0012-013, 0023)
A logic circuitry package comprising an interface to communicate with a print apparatus logic circuit (Figures 4-5; Paragraphs 0043-044)
After a print material reservoir agitation event (heating elements and sensing elements associated with respective fluid levels), determine a print material level in the reservoir 
Execute a first measurement above the determined print material level using a first calibration parameter

Regarding claim 46, wherein the at least one logic circuit is further configured to execute, after a predetermined period from the second measurement, a third measurement above the determined print material level using the first calibration parameter
Execute a fourth measurement above the determined print material level using the second calibration parameter, wherein a difference between the third measurement and the fourth measurement indicated a second thickness of the  print material film above the determined print material level at a second time
Wherein the first thickness at the first time and the second thickness at the second time correspond to a profile of the print material (a plurality of element managers and corresponding sensing elements will be actuated for determining the fluid level; Figures 4, 10; Paragraphs 0107-0110)
Regarding claim 47, wherein the at least one logic circuit comprises a memory storing the profile of the print material, wherein the memory stores digitally signed data comprising the profile of the print material (Paragraphs 0020, 0025, 0027)
Regarding claim 48, a sensor to determine the print material level in the reservoir, wherein the sensor comprises a plurality of heater cells and a corresponding plurality of temperature sensor cells (heating elements 430; Paragraph 0046; Figure 4)
Regarding claim 51, wherein the first and second measurements correspond to a temperature of a temperature sensor cell above the determined print material level (Figure 10; Paragraphs 0042-0050, 0107-0110)

Allowable Subject Matter
Claims 38, 43, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 6, 2022